Case 17-25529        Doc 33     Filed 03/11/19     Entered 03/11/19 15:30:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 25529
         Gregory Parker

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/25/2017.

         2) The plan was confirmed on 10/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25529             Doc 33          Filed 03/11/19    Entered 03/11/19 15:30:24                 Desc         Page 2
                                                           of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $11,625.00
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                            $11,625.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,368.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $523.17
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,891.17

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 AmeriCash Loans LLC                      Unsecured      1,810.00       1,667.35         1,667.35           0.00       0.00
 Americredit Financial Ser Inc            Unsecured           0.00           NA               NA            0.00       0.00
 Armor Systems Corporation                Unsecured          71.00         71.40            71.40           0.00       0.00
 Capital One                              Unsecured           0.00           NA               NA            0.00       0.00
 Check N Go                               Unsecured         682.50           NA               NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured      1,238.87       1,864.32         1,864.32           0.00       0.00
 City of Dallas                           Unsecured         100.00           NA               NA            0.00       0.00
 Commonwealth Financial Systems           Unsecured          50.00           NA               NA            0.00       0.00
 Dept of Treasury (Fax only 855-292-970   Unsecured      5,494.00            NA               NA            0.00       0.00
 Emergency Medical Specialst Sc           Unsecured         163.00           NA               NA            0.00       0.00
 Exeter Finance Corporation               Unsecured     20,596.00       9,856.12         9,856.12           0.00       0.00
 Great American Finance Company           Unsecured           0.00           NA               NA            0.00       0.00
 Honor Finance LLC                        Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Tollway                         Unsecured         672.00      1,353.40         1,353.40           0.00       0.00
 Internal Revenue Service                 Unsecured     12,546.00       8,555.41         8,555.41           0.00       0.00
 Internal Revenue Service                 Secured             0.00      3,350.00         3,350.00        907.73      71.45
 Internal Revenue Service                 Priority      22,454.00     25,631.66        25,631.66       5,754.65        0.00
 Jefferson Capital Systems LLC            Unsecured         601.00        628.11           628.11           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         368.00        368.48           368.48           0.00       0.00
 Kirshner Vision Source-Homewood          Unsecured         213.62           NA               NA            0.00       0.00
 Midwest Imaging Professionals            Unsecured         176.00           NA               NA            0.00       0.00
 Monterey Financial Services              Unsecured           0.00           NA               NA            0.00       0.00
 Nicor Gas                                Unsecured           0.00        611.32           611.32           0.00       0.00
 Oak Lawn Police                          Unsecured         250.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates            Unsecured         448.00        472.32           472.32           0.00       0.00
 Ressurection Hospital                    Unsecured      6,729.50            NA               NA            0.00       0.00
 Rosemont Fire Department                 Unsecured         700.00           NA               NA            0.00       0.00
 Rush                                     Unsecured         510.38           NA               NA            0.00       0.00
 Rush University Medical Cent             Unsecured      1,185.00            NA               NA            0.00       0.00
 Rush University Medical Cent             Unsecured      1,049.00            NA               NA            0.00       0.00
 Rush University Medical Cent             Unsecured         844.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-25529             Doc 33      Filed 03/11/19    Entered 03/11/19 15:30:24               Desc        Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
 Santander Consumer USA               Secured        8,619.00       8,749.52      8,749.52           0.00        0.00
 United Consumer Financial Services   Unsecured           0.00           NA            NA            0.00        0.00
 URBS                                 Unsecured         292.71           NA            NA            0.00        0.00
 Village of Country Club Hills        Unsecured         100.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00               $0.00                  $0.00
       Mortgage Arrearage                                         $0.00               $0.00                  $0.00
       Debt Secured by Vehicle                                $8,749.52               $0.00                  $0.00
       All Other Secured                                      $3,350.00             $907.73                 $71.45
 TOTAL SECURED:                                              $12,099.52             $907.73                 $71.45

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                  $0.00               $0.00                  $0.00
        All Other Priority                                   $25,631.66           $5,754.65                  $0.00
 TOTAL PRIORITY:                                             $25,631.66           $5,754.65                  $0.00

 GENERAL UNSECURED PAYMENTS:                                 $25,448.23                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                               $4,891.17
           Disbursements to Creditors                               $6,733.83

 TOTAL DISBURSEMENTS :                                                                             $11,625.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-25529        Doc 33      Filed 03/11/19     Entered 03/11/19 15:30:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
